Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “(C) processing each of the plurality of partial slide images according to the at least one algorithm selection and the at least one cellular classification model through the processing unit in order to produce at least one sample attribute for each of the plurality of partial slide images; (D) assembling the plurality of partial slide images into a whole slide image through the processing unit; (E) generating a graphical overlay from the sample attributes of each of the plurality of partial slide images through the processing unit; (F) calculating at least one overall slide attribute incidence value for the whole slide image from the sample attributes of the plurality of partial slide images; (G) displaying the whole slide image, the graphical overlay superimposed over the whole slide image, and the at least one overall slide attribute incidence value and on the digital display through the processing unit”, in conjunction with other limitations present in the independent claim(s), distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662